TEEA~TORNEYGENE

                        OFTEXAS




                     February 18, 1958

Hon. Robert S. Calvert            Opinion No. WW-375
Comptroller of Public Accounts
Capitol Station                   Re:   Correct distribution of
Austin, Texas                           the bonds held by J. E.
                                        Boyd at the time of his
                                        death on January 7, 1957,
                                        a portion of such bonds
                                        being payable to the son
                                        and daughter of J. E. Boyd,
Dear Mr. Calvert:                       and related questions.
          You have requested the opinion of this office on the
above captioned matter. You advised us as follows:
         "J. E. Boyd died testate on January 7, 1957,
    a resident of Hill County, Texas, seized and pos-
    sessed of a community estate valued at $143,737.08.
    The undivided one-half (l/2) community interest of
    the deceased Is $71,868.54 which has been reported
    to this department for inheritance tax purposes.
    Under the terms of the last will and testament of
    the deceased, a life estate was devised to the sur-
    viving wife with remainder divided equally between
    his son and daughter.
         "Among the assets of this estate were a
    number of United States Savings Bonds valued in
    the amount of $69,750.00, all purchased with com-
    munity funds payable as follows: $10,700.00 to
    Husband or Wife, $50.00 to the Testator, $100.00
    to the Father or Son, and $59,000.00 to the Father
    or Daughter.
          "You have already advised this department
     the correct distribution for inheritance tax pur-
     poses as to the bonds payable to husband and wife
     in Opinion No. WW-273. In view of the terms of
     the last will and testament of the deceased, we
     kindly ask that you advise this department as to
     the correct distribution of the bonds made payable
     to the son and daughter for inheritance tax purposes.
Hon. Robert S. Calvert,   page 2 (WW-375)


          "Further, in the event you hold the bonds pay-
     able to the son and daughter of the deceased should
     be distributed to them, (which will have the effect
     of passing the full value of the bonds out of the
     community estate) please advise whether one-half
     (l/2) of the value of the bonds or the full value
     should be distributed to the son and daughter."
          With your request you submit a copy of the last will
of J. E. Boyd and we are here concerned with provisions 3 and
4 of said will which are as follows:
          “3.  I desire and direct that all necessary
     expenses for the personal needs and comfort of my
     son, John Edwin Boyd, be paid out of my estate by
     my executrixes hereinafter named, during his life,
     or so long as his present disabilities continue."
          “4 . After the payment of all my just debts
     and after complying with the provisions made in
     section (3) above, I give, devise and bequeath
     to my beloved wife, Rosa Boyd, all property and
     estate I may be seized and possessed of at the
     time of my death, for her use and benefit so
     long as she may live, and at her death all of
     my property shall vest in my daughter, Mary Jane
     Boyd, In fee simple, unless at the time of the
     death of my wife my son, John Edwin Boyd, is
     still living and has fully and completely re-
     covered from his present disabilities, then In
     such event my estate shall vest in my two children,
     Mary Jane Boyd and John Edwin Boyd in fee simple,
     share and share alike."
          You have advised us that John Edwin Boyd, the son,
has fully recovered, hence provision 3 of the will quoted
above became inoperative and needs no further consideration.
          With your opinion request you submit the affidavit
filed by Rosa Boyd, the surviving wife of J. E. Boyd, deceased
and his daughter* Mary Jane Boyd, who are co-executrices of
the estate of J. E. Boyd, Deceased. This affidavit was filed
by them for inheritance tax appraisement in the Estate of J. E.
Boyd, Deceased. All of the United Savings Bonds, the subject
of your opinion request, are listed In the affidavit by serial
number, the date of issue, the maturity value, and the value
at the time of the death of J. E. Boyd. This affidavit con-
tains the following language:
Hon. Robert S. Calvert,   page 3 (W-375)


         "All of the above bonds are community property
    and the decedent's Interest Is one-half of the
    values shown above."
          The bonds being community property, J. E. Boyd's one-
half community interest therein passed to his son and daughter,
share and share alike, under the terms of his will, subject to
the life estate passing to Rosa Boyd, the surviving wife of
J. E. Boyd, under the terms of the will of J. E. Boyd, and you
should assess the Inheritance tax accordingly.

                          SUMMARY
         The United States Savings Bonds, the subject
         of your opinion request are community property
         of J. E. Boyd, deceased, and his surviving
         wife, Rosa Boyd, and J. E. Boyd's one-half
         interest therein passed under the terms of
         his will to his son and daughter, share and
         share alike, subject to the life estate of
         his surviving wife, Rosa Boyd.
                                Yours very truly
                                WILL WILSON
                                Attorney General of Texas


LPL:fb

APPROVED:~
OPINION COMMITTEE
George P. Blackburn, Chairman
Morgan Nesbitt
John H. Mlnton, Jr.
Wayland C. Rivers, Jr.
REVIEWEDFOR THE ATIORNEYGENERAL
BY
   W. V. GEPPERT